         Case 3:21-cv-00111-DCG Document 1 Filed 05/18/21 Page 1 of 9

                                  JUDGE DAVID GUADERRAMA

                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS                                        ',
                                                                                                    /   1
                                   EL PASO DIVISION

 UNITED STATES OF AMERICA,                            §
                                                      §
          PETITIONER,                                 §
                                                      §
 v.                                                   §     CIVIL ACTION NO.
                                                      §
 $12,107.00, MORE OR LESS, IN                         §
 UNITED STATES CURRENCY,                              §
                                                      §
          RESPONDENT.                                 §

                         VERIFIED COMPLAINT FOR FORFEITURE

         Comes now Petitioner United States of America, by and through the United States Attorney

for the Western District of Texas and the undersigned Assistant United States Attorney, pursuant

to Rule G, Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,

Federal Rules of Civil Procedure, and respectfully states as follows:

                                                      I.
                                  NATURE OF THIS ACTION

         This action is brought by the United States of America seeking forfeiture to the United

States of the property described below:

                 $12,107.00, more or less, in United States currency,

hereinafter referred to as the "Respondent Property."

                                                      II.
                                 JURISDICTION AND VENUE

         The Court has original jurisdiction of all civil actions, suits or proceedings commenced by

the United States under Title 28 U.S.C.       §   1345 and over an action for forfeiture under Title 28

U.S.C.   §   1355(a). This Court has   in   rem   jurisdiction over the Respondent Real Property under

Title 28 U.S.C.    §   1355(b) and 1395(a). Venue is proper in this district pursuant to Title 28
             Case 3:21-cv-00111-DCG Document 1 Filed 05/18/21 Page 2 of 9




 U.S.C.      §   1355(b)(l) because the acts or omissions giving rise to the forfeiture occurred in this

 district.

                                             III.
                                STATUTORY BASIS FOR FORFEITURE

          This is a civil forfeiture action      in   rem brought against the Respondent Property for the

 violations of Title 21 U.S.C.      §   846 and 841(a)(1), and is subject to forfeiture pursuant to Title 21

 U.S.C.   §      881(a)(6).

          Title 21 U.S.C. § 881. Forfeitures
              (a) The following shall be subject to forfeiture to the United States and no property
          right shall exist in them:

                   (6) All moneys, negotiable instruments, securities, or other things of value furnished
                   or intended to be furnished by any person in exchange for a controlled substance or
                   listed chemical in violation of this subchapter, all proceeds traceable to such an
                   exchange, and all moneys, negotiable instruments, and securities used or intended to
                   be used to facilitate any violation of this subchapter.

                                               IV.
                                 FACTS IN SUPPORT OF VIOLATIONS

          See Appendix 'A" for facts.

                                                          V.
                                                      PRAYER

          WHEREFORE, Petitioner, United States of America, prays that due process issue to

enforce the forfeiture of the Respondent Property, that due notice, pursuant to Rule 0(4), be given

to all interested parties to appear and show cause why forfeiture should not be decreed,' that a

warrant for an arrest in rem be ordered, that the Respondent Property be forfeited to the United

States of America, that the Respondent Property be disposed of in accordance with the law, and

for any such further relief as this Honorable Court deems just and proper.




1Appendix B, Notice of Complaint of Forfeiture, which is being filed along with this complaint, will be sent to those
known to the United States to have an interest in the Respondent Property.

                                                          2
Case 3:21-cv-00111-DCG Document 1 Filed 05/18/21 Page 3 of 9




                                 Respectfully submitted,

                                 ASHLEY C. HOFF
                                 United States Attorney


                           By:
                                 Kristal M. Wade
                                 New Mexico Bar No.: 8204
                                 Assistant United States Attorney
                                 700 E. San Antonio Ave., Suite 200
                                 El Paso, Texas 79901
                                 Tel: (915) 534-6884
                                 Email: kristal.wade@usdoj.gov
         Case 3:21-cv-00111-DCG Document 1 Filed 05/18/21 Page 4 of 9

                                 iij ileji P71!iaICIIL   .J




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

  UNITED STATES OF AMERICA,                       §
                                                  §
         PETITIONER,                              §
                                                  §
  v.                                              §   CIVIL ACTION NO.
                                                  §
  $12,107.00, MORE OR LESS, IN                    §
  UNITED STATES CURRENCY,

         RESPONDENT.
                                                              EP 2 1 CV 0 1                       11
                                                  §

                          APPENDIX A, FACTS IN SUPPORT OF
                        VERIFIED COMPLAINT FOR FORFIETURE

                                       ATTACHMENT A:

                        AFFIDAVIT IN SUPPORT OF APPLICATION

        I, Juan Solis, your affiant, having been duly sworn, do hereby depose and state:

        1.     I am a United States Postal Inspector, with the United States Postal Inspection

Service (USPIS) and have been so employed for fourteen years. I am currently assigned to the El

Paso, Texas Domicile of the Houston Division, and have been so since May of 2010. I have served

in that capacity in Laredo, McAllen, and El Paso, Texas where I investigated or assisted in

investigations involving the use of the United States Postal Service (USPS) to illegally mail and

receive controlled substances and drug proceeds/payments, in violation of Title 21, United States

Code, Sections 841(a)(l), 843(b), and 846. My experience as a postal inspector includes, but is

not limited to, the investigation and arrest of individuals involved in drug trafficking, the writing

of affidavits and execution search warrants for packages suspected of containing illegal drugs

and/or drug proceeds, and the seizure of illegal drugs and/or drug proceeds.




APPENDIX A
              Case 3:21-cv-00111-DCG Document 1 Filed 05/18/21 Page 5 of 9




           2.       Investigations by postal inspectors and other federal, state and local law

 enforcement officials have shown that El Paso, Texas and the surrounding areas are a significant

crossing point for controlled substances into the United States. The USPS is one of the means

drug traffickers use for transporting both controlled substances and the currency used to pay for

those substances. From my training and experience, I know that Priority Mail Express and Priority

Mail services are frequently used by drug traffickers to ship controlled substances or illegal drug

proceeds/payments. Drug traffickers use these services because of their speed (Priority Mail

Express-overnight, Priority Mail two-day delivery), reliability, telephone and internet tracking

service, and the perceived chance of minimal detection. In many prior USPIS investigations, I

have observed that parcels containing illegal drugs or drug proceeds/payments were mailed from

the southwestern area of Texas or the southern part of New Mexico for delivery to other cities in

the United States.

          3.       Based upon my training and experience,       I   also know that illegal transactions

involving controlled substances are typically conducted with U.S. currency. Drug traffickers

frequently use U.S. currency to pay for illegal drugs, because of its readily identifiable value and

because of the difficulty in tracing currency transactions. As a result, large quantities of U.S.

currency are a "tool of the trade" of illegal drug trafficking, and the presence of a large quantity of

U.S. currency in a package mailed through the USPS is an indicator of drug trafficking activity.

          4.       Based on the information set forth herein, this affidavit is made in support of a

Verified Complaint for Forfeiture of certain property, as referenced in attachment B, which is

subject to civil forfeiture pursuant to Title 21 U.S.C.   §   881(a)(6), for the violations of Title 21

U.S.C..   §     846 and 841(a)(1), namely $12,107.00, more or less, in United States currency

(hereinafter referred to as the "Subject Currency").


                                                   2
APPENDIX A
        Case 3:21-cv-00111-DCG Document 1 Filed 05/18/21 Page 6 of 9




                         BACKGROUND OF THE INVESTIGATION

        5.      In December of 2020, your affiant received information from a Detective with the

 El Paso County Sheriff's Office (EPCSO), regarding Josiah Ruiz (Ruiz) possibly being involved

 with narcotic trafficking via the USPS. In the Detective's previous investigative efforts, a

residential search warrant was executed at Ruiz's residence where illegal drugs were recovered.

According to EPCSO records, Ruiz has been identified as a seller of narcotics via Snapchat using

the name "josiahakadaddy."       Additionally, Ruiz was observed on two different occasions

conducting narcotic related transactions at his residence. Continual efforts by EPCSO led to the

identification of communication via cell phone between Ruiz and Danny Rucker (Rucker) who

lives in Garden Grove, California.

        6.     Your Affiant researched USPS records and noted four parcels delivered between

Ruiz and Rucker.

       7.      On January 26, 2021, a USPIS Inspector identified Priority Mail Express parcel

EJ439064802US, while conducting routine inspection at the El Paso Processing and Distribution

Center (EPPDC). The parcel was addressed to Danny Rucker, 12412 El Rey Place, Garden Grove,

California 92840, and with a return address of Josiah Ruiz, 221 Isabel Way, Socorro, Texas 79927.

       8.      On January 27, 2021, a narcotic trained canine handler/officer and canine, reviewed

the parcel. According to the officer/canine handler, the canine indicated a positive alert to the

presence of narcotics or a controlled substance odor emitting from the parcel.

       9.      On January 28, 2021, the Honorable Judge Robert F. Castaneda issued a Federal

Search and Seizure warrant in case number EP-21-M-201-RFC for the parcel. Upon executing the

warrant, your affiant discovered the Subject Currency, which was wrapped in a manner consistent

with previously identified drug trafficking proceeds. The Subject Currency was wrapped in


                                                3
APPENDIX A
         Case 3:21-cv-00111-DCG Document 1 Filed 05/18/21 Page 7 of 9




 aluminum foil, bundled with rubber bands, and secreted within a residential lock set box. The lock

 set box was surrounded by packaging peanuts and two bags of potato chips. The Subject Currency

 was counted twice, documented, and admitted into evidence per USPIS policy. Inspectors know

 from training and experience that individuals who traffic in controlled substances rarely include

 any type of instruction with the proceeds and try to avoid bank reporting requirements. Legitimate

 businesses or personal gifts contain notes, letters, receipts, cards, or coupons included with the

 cash or monetary instruments. No personal correspondence or receipts were found within the

parcel or its packaging.

                     FOLLOW-UP INVESTIGATION INFORMATION

        10.    On February 4,2021, an additional USPS Priority Mail parcel was identified, parcel

9405511202537870040122. After a narcotic detection canine positively alerted to the presence of

a controlled substance emitting from the parcel, a warrant was executed on the parcel' and

approximately 202 grams of THC products were discovered. The Priority Mail parcel was

addressed to Noah Hernandez, 221 Isabel Way, Socorro, TX 79927 from Jessica Gutierrez, 444 S.

Madrona Avenue, Brea, CA 92821. In the EPCSO Detective's previous investigative efforts,

communications were recovered where Ruiz directed the fictious recipient name of Noah

Hernandez be listed on parcels containing controlled substances. On February 8, 2021, a controlled

delivery of parcel 9405511202537870040122 led to Ruiz's subsequent arrest after he took

possession of the Priority Mail parcel containing approximately 202 grams of THC products.

       11.     On February 4, 2021, an additional USPS Priority Mail Express parcel was

identified, parcel 9470111202537499738789. After a narcotic detection canine positively alerted

to the presence of a controlled substance emitting from the parcel, a warrant was executed on the

parcel and approximately 240 grams of marijuana and THC products were discovered. The


                                                4
APPENDIX A
        Case 3:21-cv-00111-DCG Document 1 Filed 05/18/21 Page 8 of 9




Priority Mail Express parcel was addressed to Danny Rodriguiz, 221 Isabel Way, Socorro, TX

79927 from Elizabeth Gonzalez, 2701 E. La Palma Avenue, Anaheim, CA 92806. Subsequent

efforts to conduct a controlled delivery of the Priority Mail Express parcel were unsuccessful.

        12.     A criminal history inquiry was conducted on Ruiz.       Below is Ruiz's criminal

record, which also reflects juvenile incidents marked as (**):

        02/23/2018- possession of marijuana   **


        02/19/2019- possession of a controlled substance **

        10/20/2020- possession of a controlled substance

        11/18/2020- possession of a controlled substance

        12/12/2020- unlicensed carrying of a weapon in prohibited places

        01/05/2021 - possession of a controlled substance

        02/08/2021 - possession of a controlled substance; possession of marijuana, MAN/DEL of
        controlled substance

        03/11/2021- MAN/DEL of controlled substance

                                        CONCLUSION

        13.    Based on the foregoing facts, it is reasonable to believe that the Respondent

Property constitutes property which was derived from proceeds traceable to the violations of Title

21 U.S.C. § 846 and 841(a)(1), and subject to forfeiture to the United States of America pursuant

to Title 21 U.S.C.   §   881(a)(6).




                                                5
APPENDIX A
            Case 3:21-cv-00111-DCG Document 1 Filed 05/18/21 Page 9 of 9




                                               VERIFICATION

        United States Postal Inspection Service ("USPIS") Inspector Juan Solis, declares and says

that:

         1.       1   am an Inspector with the USPIS assigned to the El Paso, Texas Domicile of the

Houston Division.         I   am the investigator responsible for the accuracy of the information provided

in this litigation.

        2.        I   have read the above Verified Complaint for Forfeiture and know the contents

thereof; that the information contained in the Verified Complaint for Forfeiture has been furnished

by official government sources; and based upon information and belief, the allegations contained

in the Verified Complaint for Forfeiture are true.

        I   declare under penalty of perjury that the foregoing is true and correct.

        Executed on this 17th day of May, 2021.




                                                            Juan ohs, Inspector
                                                            Unite tates Postal Inspection Service
